UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1013


In re: JOHN DOE,

                    Petitioner.



               On Petition for Writ of Mandamus. (7:01-cr-00027-BO-1)


Submitted: April 14, 2020                                         Decided: April 17, 2020
                               Amended: October 22, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Doe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Doe petitions for a writ of mandamus, alleging that the district court has unduly

delayed acting on his motions for bond and appointment of counsel. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court ruled on his motion on January 15, 2020. Accordingly,

because the district court has recently ruled on Doe’s motion, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2